DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 28 May 2022 is acknowledged. Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lung (US 9,659, 998 B1).	Rejection of claim 1 is included in the rejection of claim 9 since all the limitations of claim 1 are included in claim 9.
Regarding claims 1 ,2  and 9,  Lung teaches in Figure 1-16 and related text e.g. a bottom electrode (101; Fig. 1; Col.3; Ln. 5-10) on a substrate (100; Fig.3; Col.8; Ln. 40-45); a phase change material layer (103; Col. 25-30), the phase change material layer (103; Fig.1) vertically aligned above the bottom electrode (101); and an ovonic threshold switching layer (105; Fig.1; Col.3; Ln.30-35)  vertically aligned above the phase change material layer (103; Fig.1; Col. 3; Ln.40-45). and a first barrier layer (106; Fig.1; Col.4; Ln. 25-30) physically separating the ovonic threshold switching layer (106) from a top electrode (102).  
Regarding claims 3 and 10, Lung teaches in Figure 1-16 and related text e.g. a lateral width of the ovonic threshold switching layer (105; Fig.1) is less than a lateral width of the top electrode (102; Fig.1).
Regarding claim 4, Lung teaches in Figure 1-16 and related text e.g.  a lateral width of the ovonic threshold switching layer (105; Fig.1) is equal to a lateral width of the phase change material layer (103).
Regarding claims 5 and 11, Lung teaches in Figure 1-16 and related text e.g. a dielectric (425; Fig. 5) surrounding the bottom electrode (101), the phase change material layer (103), and the ovonic threshold switching layer (105), wherein a portion of the first barrier layer covers a portion of the dielectric (105 covers a side surface of 425; Fig.5A).
Regarding claims 6 and 12, Lung teaches in Figure 1-16 and related text e.g. a lateral width of the phase change material layer (105; Fig.5A) is less than a lateral width of the top electrode (02; Fig.5A).
Regarding claims 7 and 14, Lung teaches in Figure 1-16 and related text e.g. an array of structures, wherein the structures are wired together forming word lines and bit lines (501-1 and 502-1; Fig.16).
Regarding claims 8 and 13, Lung teaches in Figure 1-16 and related text e.g. a second barrier layer (104; Fig.1), the second barrier layer (104) physically separating the ovonic threshold switching layer (105) from the phase change material layer (103).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894